Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered June 14, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial because of extensive testimony at the trial concerning his pretrial identification. However, the Trial Judge properly permitted police testimony concerning the lineup for the purpose of rebutting the defendant’s suggestion that the eyewitness Kubiak was not credible and that the lineup was not properly conducted (see, People v Melendez, 55 NY2d 445; People v Trowbridge, 305 NY 471). Moreover, since the evidence of the defendant’s presence in the getaway car and his identification by Kubiak were so compelling, there is no significant probability that the jury would have acquitted him but for the claimed improper evidence, and any error as a result of the admission of the testimony concerning the lineup was harmless (see, People v Johnson, 57 NY2d 969; People v Crimmins, 36 NY2d 230, 242).
Finally, viewing the court’s charge as a whole, the jury was properly instructed about the rules to be applied in arriving at its verdict, and none of the claimed errors warrant reversal of the defendant’s conviction (see, People v Canty, 60 NY2d 830, 832; People v Jackson, 45 AD2d 828, affd 39 NY2d 64). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.